DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/15/2022 has been entered.
 
Response to Amendment
The amendment filed 08/15/2022 has been entered and made of record. Claims 1-19 are pending.

Allowable Subject Matter
Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance:
Reference STUMP et al. (2021/0096543 A1) is made of record as teaching an industrial integrated development environment (IDE) that allows interaction with a virtual reality presentation of a plant facility. Stump teaches the client device can be a wearable AR/VR appliance (1010) that can interface with industrial IDE system (202) via user interface component (204) [0086]. The IDE system (202) includes a virtual rendering component (210) used to render a virtual reality presentation of an industrial facility on a user’s wearable appliance, and translate user interactions with the VR presentation [0045, 0048]. Processes of IDE system (202) can be implemented on a cloud platform that facilitate collaborative project development whereby multiple developers (304) contribute design and programming input to a common automation system project (302) [0052, 0082-0085]. The virtual plant can be updated [0101].
Reference PETUNIN et al. (2005/0044518 A1) is made of record as teaching a system/method for multiple users to simultaneously edit a CAD drawing [0031]. Each client (202, 204, 206) enables users to request edits to the master design (116) in parallel with one another while viewing edits made to the master design (116) by other users [0036, Fig. 2]. A user on client (206) may request edits [0040] to the master design (116), and the edit requests are submitted to the server (200) [0038]. Accepted edits are applied to the master design (116). Clients (202, 204, 206) can then be synchronized with master design (116) [0038].
However, the cited prior art does not disclose or render obvious the combination of elements recited in the claims as whole. Specifically, the cited prior art fails to disclose or render obvious the limitations: notifying, when an element changed in the first type of drawing is necessary in a second type of drawing … and has not been reflected in the second type of drawing. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE L SAMS:
direct telephone number:
(571) 272-7661
email:
michelle.sams@uspto.gov
personal fax number:
(571)273-7661


The examiner is currently part time and can be reached Mon.-Fri. 5:30am-9:30am.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHELLE L SAMS/
Primary Examiner, Art Unit 2611
30 August 2022